Title: To John Adams from Anonymous, 23 October 1799
From: Anonymous
To: Adams, John



Sir!
London October 23d.1799.

I have frequently warned Americans against reposing any confidence in the friendship of any European Nation: and have recommended to them to rely for Safety and Justice, only upon God and the Sword.—Many of my friends have thought this Opinion erroneous, and my Jealousies illfounded; but a circumstance has occurred which convinces some that I have not been widely mistaken, and I trust that all those who shall read the enclosed papers will also believe that I have not judged falsly.
During the last year a Newspaper was published here, under the Title of the “Antijacobin”, in which several of the UnderSecretaries of this Government are known to have written:—that Paper has been for some time discontinued, but was succeeded by another publication under the Title of the “Antijacobin Review & Magazine”.—The Official Gentlemen who wrote for the Gazette, disclaim any connexion with this latter, yet the similitude of title, as well as of principle & Object naturally excite a Belief that the “Review & Magazine” is countenanced by Government:—It is not however Suspicion alone that renders the enclosed violent Philippic against the President, Government, & People of the U.S. worthy of their Attention:—for you may be assured that not only the Language of Merchants & others dependants upon this Government,—but of some of its Officers of the highest rank has corresponded with that of the writer, on most important occasions, and in the most distinct and offensive manner.
You will remark that this was published in a moment of triumphant Prosperity;—The Scene is horribly reversed; and Adversity will probably cool the Zeal of those who meditated hostility against your Country;—but, had prosperity continued to attend the Arms of the Allies, I have no doubt but an Order similar to that of the 6th. Nov. 1793 would have been issued before Christmas, and soon followed by avowed Hostilities. (as that would also have been, had not fortune proved as fickle at that period as she has at this.)
Prepare then for War—for, whichever of the great Parties in the present Contest shall finally prevail, the U.S. will be viewed by the Victor, with equal Hostility.—Let Party Distinctions cease,—let no man in future be known as the friend or Apologist of France or of Britain.—Be Americans—Arm—And with matches lighted, assert your rights, & demand Justice from whatever nation shall continue to violate the One, or to refuse the other, with impartial firmness.—
My hand writing is unknown to you, and for obvious reasons I do not sign my name.—Yet do not believe that this Letter is dictated by Spleen:—but be assured from the experience of one who has long known this Country (& the Wound which rankles at her Heart,) as well as Europe, that You have No friends on this side of the Atlantic.—And that the only chance of preserving Peace is by preparing for War—and in doing this LOSE NO TIME.
